[12] In denying the petition for a hearing in this court in the above-entitled cause (order entered October 30, 1930), after decision and judgment in the District Court of Appeal (People
v. Sheffield, Crim. No. 1950, ante, p. 721 [293 P. 72]), we withhold our approval from that portion of the opinion of the District Court of Appeal which holds that Sebe Hendricks was an accomplice of the defendant Sheffield. (See People v. Davis,210 Cal. 540 [293 P. 32].)
Seawell, J., Shenk, J., and Curtis, J., dissented. *Page 737